 



EXHIBIT 10.1
AGREEMENT FOR PURCHASE OF
REAL ESTATE AND RELATED PROPERTY
     THIS AGREEMENT FOR PURCHASE OF REAL ESTATE AND RELATED PROPERTY (this
“Agreement” is made and entered into as of the 11th day of May, 2006, by and
among JOHN B. SANFILIPPO & SON, INC., a Delaware corporation (“Seller”), and
ARTHUR/BUSSE LIMITED PARTNERSHIP, an Illinois limited partnership
(“Arthur/Busse”), and 300 EAST TOUHY LIMITED PARTNERSHIP, an Illinois limited
partnership (“Touhy”) (Arthur/Busse and Touhy are referred to herein together as
“Purchaser”).
RECITALS:
     A. Seller is the owner of fee simple title to the Premises (as hereinafter
defined), and Seller is also the owners of all the other Property (as
hereinafter defined).
     B. Seller desires to sell the Property to Purchaser, and Purchaser desires
to purchase the Property from Seller, each upon and subject to the terms and
conditions of this Agreement.
     NOW, THEREFORE, in consideration of and in reliance upon the above
Recitals, which are incorporated herein, the terms, covenants and conditions
contained in this Agreement, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser
agree as follows:
     1. PURCHASE AND SALE OF PROPERTY. Subject to the terms and conditions of
this Agreement, Seller shall sell, convey and assign to Purchaser and Purchaser
shall purchase all right, title and interest of Seller in the following
described property (all of which is hereinafter collectively referred to as the
“Property”):
          (a) that certain tract of real estate containing approximately 49.801
acres located in the City of Selma, Guadalupe County, State of Texas, which real
estate is legally described in the attached Exhibit A-1, together with all and
singular the easements, covenants, agreements, rights, privileges, tenements,
hereditaments and appurtenances thereunto now or hereafter belonging or
appertaining thereto (collectively, the “Land”); and
          (b) all right, title and interest of Seller (whether now or hereafter
existing) in and to any land lying in the bed of any street, alley, road or
avenue (whether open, closed or proposed) within, in front of, behind or
otherwise adjoining the Land or any of it, and all right, title and interest of
Seller (whether now or hereafter existing) in and to any award made or to be
made as a result or in lieu of condemnation, and in and to any award for damage
to the property or any part thereof by reason of casualty (all of the foregoing
being included within the term “Land”); and
          (c) all of the buildings, structures, fixtures, facilities,
installations and other improvements of every kind and description now or
hereafter in, on, over and under the Land,

1



--------------------------------------------------------------------------------



 




including, without limitation, any and all plumbing, air conditioning, heating,
ventilating, mechanical, electrical and other utility systems, parking lots and
facilities, landscaping, roadways, sidewalks, swimming pools and other
recreational facilities, security devices, signs and light fixtures
(collectively, the “Improvements”) (the Land and Improvements being collectively
referred to as the “Premises”).
     2. PURCHASE PRICE. The total consideration to be paid by Purchaser to
Seller for the Property (the “Purchase Price”) is Fourteen Million Three Hundred
and No/100 Dollars ($14,300,000.00), which shall be paid as follows:
          (a) Earnest Money.
               (i) Within five (5) business days after the execution and
delivery of this Agreement by both Purchaser and Seller (the date this Agreement
is executed and delivered by both Purchaser and Seller shall be referred to
herein as the “Effective Date”), Purchaser shall deliver to First American Title
Insurance Company (in such capacity, “Escrowee”), whose address is 30 North
LaSalle Street, Suite 310, Chicago, Illinois 60602, Attention: John E.
Beckstedt, Jr., the sum of One Hundred Thousand and No/100 Dollars ($100,000.00)
in the form of a check payable to Escrowee, or a federal funds wire transfer to
an account designated by Escrowee, which together with any additional earnest
money and any interest earned thereon is referred to in this Agreement as the
“Earnest Money”. If Purchaser so directs the Escrowee, Escrowee shall invest the
Earnest Money in an interest bearing savings account or short term U.S. Treasury
Bills or similar cash equivalent securities. Any and all interest earned on the
Earnest Money shall be reported to Purchaser’s federal tax identification
number, and the interest earned on such funds shall be paid or credited to the
party entitled to receive the Earnest Money as provided for in this agreement.
The Earnest Money shall be held by Escrowee pursuant to a joint order escrow
agreement between Seller and Purchaser in the form attached as Exhibit B hereto
(the “Earnest Money Escrow Agreement”). The Earnest Money shall be
non-refundable except in the event of failure to close this transaction by
reason of a default by Seller or if Purchaser is expressly otherwise entitled to
the return of the Earnest Money pursuant to the terms of this Agreement.
               (ii) If the transaction contemplated by this Agreement closes in
accordance with the terms and conditions of this Agreement, at Closing (as
hereinafter defined), the Earnest Money shall be delivered by the Escrowee to
Seller as payment toward the Purchase Price.
          (b) Cash at Closing. At Closing, Purchaser shall pay to Seller the
Purchase Price less the Earnest Money plus or minus the adjustments and
prorations required by this Agreement; such sum shall be paid by wire transfer
of immediately available funds to an account designated by Escrowee (such
amount, as adjusted, being referred to herein as the “Cash Balance”). All
payments shall be made so as to have been received by Seller (or to be disbursed
by Escrowee to Seller) by 4:00 p.m. Chicago (Central) time on the date of the
Closing.
     3. OPERATION OF PROPERTY THROUGH CLOSING. Except as otherwise set forth in
this Agreement, from the Effective Date through and including the first to occur
of (i) the termination of this Agreement or (ii) the Closing Date (as
hereinafter defined):

2



--------------------------------------------------------------------------------



 



          (a) Except as otherwise provided in this Section 3, Seller shall
manage, maintain and operate the Property in accordance with its previous
practice and custom.
          (b) Without the prior written consent of Purchaser, Seller shall not
sell, mortgage, pledge, hypothecate or otherwise transfer or dispose of all or
any part of the Property or any interest therein, nor shall Seller (i) create or
consent to the imposition of any lien, lease or tenancy, encumbrance, easement,
reservation, limitation, covenant, condition or restriction upon the Property
(other than in the ordinary course of business) or (ii) initiate, consent to,
approve or otherwise take any action with respect to zoning or any other
governmental rules or regulations presently applicable to all or any part of the
Property, other than such action as made for the purpose of maintaining the
Property in compliance with such rules and regulations as are applicable to all
or any part of the
          (c) Except as provided in Section 4 of this Agreement, Seller agrees
that, without the prior written consent of Purchaser, which shall not be
unreasonably withheld or delayed, Seller shall not terminate, modify, extend,
amend or renew the Dynapac Lease. Notwithstanding the foregoing, in the event
that Purchaser fails to notify Seller in writing of Purchaser’s approval or
disapproval of any amendment, modification, renewal or extension of the Dynapac
Lease, for which Purchaser’s consent is required under this Section 3(d), within
five (5) business days after Seller requests approval of same, Purchaser shall
be deemed to have approved any such amendment, modification, renewal or
extension of the Dynapac Lease.
     4. LEASES.
          (a) Leaseback. At Closing, Seller and Purchaser shall enter into a
lease in substantially the form attached hereto as Exhibit C-1, pursuant to
which Seller shall lease the Property from Purchaser for the period commencing
on the Closing Date and continuing for ten (10) years upon terms and conditions
contained in the lease (the “Master Lease”).
          (b) Dynapac Lease. Purchaser acknowledges that a portion of the Land
and buildings located on the Land are currently leased to Dynapac USA Inc.
(“Dynapac”) pursuant to that certain Industrial/Warehouse Lease Agreement
effective as of April 15, 1996 by and between Seller, as lessor, and Dynapac, as
lessee, as amended, modified and renewed from time to time (as so amended,
modified and renewed, the “Dynapac Lease”). Seller shall use good faith efforts
to cause Dynapac to enter into an agreement whereby Dynapac (i) consents to the
entry by Seller and Purchaser into the Master Lease and (ii) agrees that the
Dynapac Lease shall automatically convert into a sublease upon Seller’s and
Purchaser’s entry into the Master Lease (the “Dynapac Consent”); provided,
however, that Seller shall not be obligated to grant any concessions to or agree
to any substantive changes in the terms of the Dynapac Lease, including, but not
limited to the amount of rent, in order to obtain the Dynapac Consent; provided,
however, that at Closing, Purchaser shall enter into a mutually satisfactory
non-disturbance agreement with Dynapac (the “Non-Disturbance Agreement”). In the
event that Seller is unable to obtain the Dynapac Consent prior to the Closing
Date, the parties shall nevertheless proceed with the Closing and enter into the
Master Lease, and Purchaser shall assign to the Seller all the rights and
obligations of the Lessor under the Dynapac Lease pursuant to the contractual
subordination agreement in the form attached hereto as Exhibit E (the “Dynapac
Subordination”), and as part of said assignment, Seller shall provide Purchaser
complete and

3



--------------------------------------------------------------------------------



 




absolute indemnification concerning any claim or action of any kind, or nature
whether known or unknown, concerning the Dynapac Lease, provided, however, that
such indemnity shall not apply to the extent such claim or action arises in
connection with the negligence or willful misconduct of Purchaser or if due to
Purchaser’s own acts or omissions.
     5. STATUS OF TITLE TO PROPERTY.
          (a) State of Title. At Closing, Seller shall convey to Purchaser the
entire fee simple estate in and to the Premises by recordable special warranty
deeds, subject only to: (i) those covenants, conditions and restrictions and
other exceptions to title of record which are approved or deemed approved
hereunder by Purchaser, (ii) the lien of general real estate taxes which are not
yet due or payable, (iii) the Dynapac Lease, if applicable, and the
Non-Disturbance Agreement with respect to the Dynapac Selma Property, (iv) the
Master Lease, (v) the SNDAs (as hereinafter defined), (vi) any matters that
would be disclosed by a current survey of the Property and (vii) any title
exceptions arising by reason of acts of the Purchaser (the above-enumerated
exceptions are collectively referred to as the “Permitted Exceptions”).
          (b) Preliminary Evidence of Title. Seller shall furnish Purchaser, at
Seller’s sole cost and expense, with the following documents to evidence the
condition of Seller’s title to the Property:
               (i) Within twenty (20) days after the Effective Date, Seller
shall furnish to Purchaser a commitment (the “Title Commitment”) for a Texas
Owner’s Title Insurance Policy proposing to insure Purchaser and committing to
insure the Premises in the amount of the Purchase Price, issued by Chicago Title
Insurance Company (in such capacity, the “Title Insurer”).
               (ii) Within twenty (20) days after the Effective Date, Seller
shall furnish to Purchaser copies of all documents of record referred to in the
Title Commitment (other than those deeds of trust or other security instruments
as to which Seller shall be obtaining releases at Closing).
               (iii) Within twenty (20) days after the Effective Date, Seller
shall furnish to Purchaser a current ALTA/ACSM plat of survey of the Property
(the “Survey”) including a certification addressed to Purchaser, the title
company and Purchaser’s lender.
          (c) Title Defects. If the Title Commitment, Survey discloses
exceptions to title objectionable to Purchaser, in its reasonable discretion,
except for exceptions relating to Seller’s existing financing which Seller shall
cause to be removed at Closing, Purchaser shall so notify Seller within ten
(10) days following Purchaser’s receipt of the latest to be received of the
Title Commitment and the Survey (the “Title Objection Date”), and Seller shall
have twenty (20) days from the date of such notice to have each such unpermitted
exception to title removed, or to have the Title Insurer commit to insure over
such unpermitted exception, or to correct each such other matter. If within such
20-day period, Seller fails to have each such unpermitted exception removed,
insured over or corrected as aforesaid, Purchaser may elect within five
(5) business days after such twenty (20) day period, as its sole and exclusive
remedy in such event, to either (i) terminate this Agreement whereupon this
Agreement shall be null and void and of no

4



--------------------------------------------------------------------------------



 




further force or effect (except for any obligations that expressly survive the
termination of this Agreement and/or the Closing), or (ii) elect to accept title
to the Property subject to such objectionable exception (with no reduction in
the Purchase Price) whereupon such exception(s) which had been objected to shall
be deemed approved and shall constitute Permitted Exceptions. If Purchaser fails
to make either such election, Purchaser shall be deemed to have elected option
(ii). Any matters disclosed by either the Title Commitment or the Survey and not
objected to by Purchaser on or before the Title Objection Date shall be deemed
approved by Purchaser and shall constitute Permitted Exceptions.
     6. CLOSING.
          (a) Closing Date. The “Closing” of the transaction contemplated by
this Agreement (that is, the payment of the Purchase Price, the transfer of
title to the Property, and the satisfaction of all other terms and conditions of
this Agreement), shall occur at 10:00 a.m. local time at the Chicago loop office
of the Escrowee (or at such other location as agreed upon by the parties) on the
date that is fifteen (15) days after the expiration of the Inspection Period (as
hereinafter defined), or such other date as the parties subsequently agree to
upon ten (10) days’ written notice from Purchaser. The Closing shall be subject
to the satisfaction of the conditions precedent set forth in Sections 10 and 11
herein, unless waived in writing by the party in whose favor the condition runs.
The “Closing Date” shall be the date of Closing.
          (b) Closing Documents.
               (i) Seller. On the Closing Date, Seller shall deliver or cause to
be delivered to Purchaser the following:
                    (1) special warranty deeds, subject only to the Permitted
Exceptions in the form attached hereto as Exhibit D;
                    (2) Seller’s counterparts to the Dynapac Subordination in
the form attached hereto as Exhibit E (in the event the Dynapac Consent if not
obtained);
                    (3) Seller’s counterparts to the Master Lease;
                    (4) any transferable bonds, warranties or guaranties in
Seller’s possession which are in any way applicable to the Property or any part
thereof (which may be delivered to Purchaser at the Property);
                    (5) a certification as to Seller’s non-foreign status which
complies with the provisions of Section 1445(b)(2) of the Internal Revenue Code
of 1986, as amended;
                    (6) all keys to any portion of the Premises which are in
Seller’s possession (which may be delivered to Purchaser at the Property);
                    (7) a counterpart to the closing statement (the “Closing
Statement”) between Seller and Purchaser, setting forth the prorations and
adjustments to the Purchase Price to be made in accordance herewith; and

5



--------------------------------------------------------------------------------



 



                    (8) any additional documents that Purchaser, the Escrowee or
the Title Insurer may reasonably require for the proper consummation of the
transaction contemplated by this Agreement.
               (ii) Purchaser. Purchaser, or its nominee or assignee, shall
deliver or cause to be delivered to Seller at Closing: (a) the Purchase Price;
(b) Purchaser’s counterparts to the Dynapac Subordination (if the Dynapac
Consent is not obtained) or the Non-Disturbance Agreement (if the Dynapac
Consent is obtained); (c) Purchaser’s counterparts to the Master Lease;
(d) Purchaser’s counterparts to the Closing Statement; (e) the SNDAs, as
required under Section 11(b); and (f) any additional documents that Purchaser,
the Escrowee or the Title Insurer may reasonably require for the proper
consummation of the transaction contemplated by this Agreement.
          (c) Closing Prorations and Adjustment. Other than rents due under the
Master Lease during the month of the Closing, the parties acknowledge and agree
that there shall be no proration or adjustments to the Purchase Price. Seller
expressly acknowledges that it remains liable for all real estate taxes of any
kind or nature assessed against the Property, whether due now or accrued to
date, and that it shall pay such taxes when due pursuant to its obligations
under the Master Lease.
          (d) Closing Costs. Seller shall be responsible for and shall pay the
cost of title insurance premiums for Purchaser’s owners policy including
extended coverage, one-half (1/2) of the cost of the Survey, one-half (1/2) of
the cost of the Phase I Report (as hereinafter defined), all transfer taxes on
the on the deed, and one-half (1/2) of the title company closing escrow fees.
Purchaser shall be responsible for and shall pay the cost of all title insurance
endorsements (other than for extended coverage), one-half (1/2) of the cost of
the Survey, one-half (1/2) of the cost of the Phase I Report, the cost of any
lender’s title insurance policy, and recording fees. In addition, all costs of
Purchaser’s inspection activities, including engineering, environmental reports
and lease and expense audits, shall be paid by Purchaser, except with respect to
the Phase I Report as noted above. Seller and Purchaser shall each be
responsible for the fees and costs of their respective attorneys. All costs
related to the release of any mortgage financing encumbering the Property shall
be paid by Seller.
          (e) Possession. Upon Closing, Seller shall deliver to Purchaser full,
complete and exclusive possession of the Property, subject only to the Master
Lease, the Dynapac Lease and the other Permitted Exceptions.
     7. CASUALTY LOSS AND CONDEMNATION.
     If, prior to Closing, the Property or any part thereof shall be condemned,
or destroyed or materially damaged by fire or other casualty (that is, damage or
destruction in excess of $500,000.00 or which materially impedes access to the
Property), Purchaser shall have the option which shall be exercised not later
than ten (10) days following the date Purchaser receives written notice of the
condemnation or damage, either to terminate this Agreement or to consummate the
transaction contemplated by this Agreement notwithstanding such condemnation,
destruction or material damage. If Purchaser elects to consummate the
transaction contemplated by this Agreement, Purchaser shall be entitled to
receive all of the

6



--------------------------------------------------------------------------------



 



condemnation proceeds or settle the loss under all policies of insurance
applicable to the destruction or damage and receive all of the proceeds of
insurance applicable thereto, and Seller shall, at Closing and thereafter,
execute and deliver to Purchaser all required proofs of loss, assignments of
claims and other similar items. If Purchaser elects to proceed with the
transaction, Purchaser shall receive a credit against the Purchase Price in the
amount of any deductible and, if such loss was uninsured, a credit in an amount
equal to the cost of restoration but not to exceed $500,000.00. If Purchaser
elects to terminate this Agreement, this Agreement shall, without further action
of the parties, become null and void and neither party shall have any rights or
obligations under this Agreement, except for any obligations that expressly
survive the termination of this Agreement and/or the Closing. If there is any
other damage or destruction (that is, damage or destruction of $500,000.00 or
less, or which does not impede access to the Property), Seller shall either
completely repair such damage prior to Closing in a manner reasonably
satisfactory to Purchaser or, at Seller’s option, either assign all insurance
claims pertaining to such damage or destruction to Purchaser by executing and
delivering to Purchaser at Closing and thereafter all required proofs of loss,
assignments of claims and other similar items, or allow Purchaser a credit
against the Purchase Price in an amount equal to Purchaser’s and Seller’s mutual
reasonably estimated cost of repair. If Seller elects to provide an assignment
of all insurance claims as provided for in this Section 7, Purchaser shall
receive at Closing a credit against the Purchase Price in an amount equal to any
deductible(s) applicable thereto. Notwithstanding anything herein to the
contrary, Seller shall be entitled to receive and retain, and shall not be
required to assign, any insurance proceeds for loss of the rents to have been
paid prior to Closing.
     8. REPRESENTATIONS AND WARRANTIES.
          (a) Seller represents and warrants to Purchaser that the following are
true, complete and correct as of the date of this Agreement:
               (i) Except as set forth on Exhibit F attached hereto, to the
actual knowledge of Seller, Seller has not received from any governmental
authority written notice of any violation of any zoning, building, fire or
health code or any other statute, ordinance, law, rule or regulation applicable
to the Property, or any part thereof, that will not have been corrected prior to
Closing.
               (ii) Seller is duly organized, validly existing and qualified and
empowered to conduct its business, and has full power and authority to enter
into and fully perform and comply with the terms of this Agreement. Neither the
execution and delivery of this Agreement nor its performance by Seller will
conflict with or result in the breach of any contract, agreement, law, rule or
regulation to which Seller is a party or by which any of the Seller is bound.
               (iii) The individuals executing this Agreement and the
instruments referenced herein on behalf of the Seller has the legal power,
right, and actual authority to bind the Seller, to the terms and conditions
hereof and thereof.
               (iv) Seller has not received any actual written notice of any
civil, criminal or administrative suit, claim, hearing, violation,
investigation, proceeding or demand

7



--------------------------------------------------------------------------------



 



against Seller or the Property relating in any way compliance with Environmental
Laws. For purposes of this Agreement, the phrase “Environmental Laws” shall mean
any federal, state or local law, statute, ordinance, order, decree, rule or
regulation and any common laws regarding health, safety, radioactive materials,
or the environment, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. § 9601, et seq. (“CERCLA”); the Resource Conservation and Recovery Act,
42 U.S.C. § 6901, et seq. (“RCRA”); the Toxic Substances Control Act, 15 U.S.C.
§ 2601, et seq. (“TSCA”), the Occupational, Safety and Health Act, 29 U.S.C. §
651, et seq. (“OSHA”), the Clean Air Act, 42 U.S.C. § 7401, et seq. (“CAA”), the
Federal Water Pollution Control Act, 33 U.S.C. § 1251, et seq. (“FWPCA”), the
Safe Drinking Water Act, 42 U.S.C. § 3001, et seq. (“SDWA”), the Hazardous
Materials Transportation Act, 49 U.S.C. § 1802, et seq. (“HMTA”) and the
Emergency Planning and Community Right to Know Act, 42 U.S.C. § 11001, et seq.
(“EPCRA”), the Endangered Species Act of 1973, 16 U.S.C. § 1531 et seq. (“ESA”),
the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. § 136 et seq.
(“FIFRA”) and other comparable federal, state or local laws, each as amended,
and all rules, regulations and guidance documents promulgated pursuant thereto
or published thereunder.
               (v) Seller is not a foreign limited partnership, person or other
entity within the meaning of Section 1445(b)(2) of the Internal Revenue Code of
1986, as amended.
               (vi) Seller shall remain fully liable for any Service Contracts
affecting the Property which exist at the time of Closing (these obligations
will be assumed by Seller as part of its obligations as Tenant under the Master
Lease).
          (b) Seller represents and warrants to Purchaser that, as of the
Closing, each of the warranties and representations set forth in Section 8(a)
above shall be true, complete and correct in all material respects except for
changes in the operation of the Property occurring prior to Closing which are
specifically permitted by this Agreement. As used in this Agreement, the terms
“knowledge” of or “actual knowledge of” or “receipt of written notice by” Seller
shall mean the actual knowledge of or notice received by Mike Valentine, after
due inquiry of any on-site property manager. Seller shall have no duty to
conduct any further inquiry in making such representation and warranties, and no
knowledge of or notice to any other person shall be imputed to Seller
          (c) Purchaser understands that, except as otherwise specifically
provided herein, any financial statements and data, including, without
limitation, gross rental income, operating expenses and cash flow statements, to
be made available by Seller to Purchaser, will be unaudited financial statements
and data not prepared or reviewed by independent public accountants (except to
the extent Seller has such audited financial statements or data in its
possession or control).
          (d) The foregoing warranties and representations of Seller in this
Section 8 shall be deemed to be remade and restated by Seller at Closing and
survive the execution and delivery of this Agreement and the Closing for a
period of six (6) months after Closing. Seller acknowledges that Purchaser has
relied on the representations and warranties made in Section 8(a) as a material
inducement for the consummation of this transaction by Purchaser. Subject to
Section 8(f) below, in the event Purchaser discovers a material breach of a
representation or

8



--------------------------------------------------------------------------------



 




warranty after Closing, Seller’s maximum liability for damages arising therefrom
shall be limited to Purchaser’s actual out-of-pocket damages (and specifically
excluding consequential, punitive and exemplary damages) not to exceed an amount
equal to $250,000.00.
          (e) Purchaser’s Representations and Warranties.
               (i) Purchaser represents to Seller that it is duly organized,
validly existing and qualified and empowered to conduct its business and has
full power and authority to enter into and fully perform and comply with the
terms of this Agreement. Neither the execution and delivery of this Agreement
nor its performance by Purchaser will conflict with or result in the breach of
any contract, agreement, law, rule or regulation to which Purchaser is a party
or by which it is bound.
               (ii) The individual executing this Agreement and the instruments
referenced herein on behalf of Purchaser has the legal power, right, and actual
authority to bind Purchaser to the terms and conditions hereof and thereof.
               (iii) Purchaser is sophisticated and experienced in the
acquisition, ownership and operation of industrial properties similar to the
Property, and has full knowledge of all applicable federal, state and local
laws, rules, regulations and ordinances in connection therewith.
               (iv) No pending or, to the knowledge of Purchaser, threatened
litigation exists which if determined adversely would restrain the consummation
of the transactions contemplated by this Agreement or would declare illegal,
invalid or non-binding any of Purchaser’s obligations or covenants to Seller.
          (f) In the event that, prior to Closing, Purchaser discovers a
material breach of a representation made by Seller contained in this Agreement,
Purchaser may, as its sole and exclusive remedy, either terminate this Agreement
(in which case Purchaser shall be relieved of any obligations hereunder (except
for any obligations that expressly survive the termination of this Agreement
and/or the Closing), or waive such breach and proceed to Closing with no
reduction in the Purchase Price.
     9. AS-IS CONDITION.
          Except as expressly set forth in Section 8(a), Purchaser acknowledges
that Purchaser is acquiring the Property in an “AS IS-WHERE IS” condition and
“WITH ALL FAULTS” as of the date of this Agreement and of the Closing. Purchaser
acknowledges that no representations or warranties have been made or are made
and no responsibility has been or is assumed by Seller or by any partner,
officer, employee, person, firm, agent or representative acting or purporting to
act on behalf of Seller as to the physical or environmental condition of the
Property or the value, expense of operation, or income potential thereof or as
to any other fact or condition which has or might affect the Property or the
condition, repair, value, expense of operation or income potential of the
Property or any portion thereof. Purchaser agrees to take the Property subject
to its existing condition, with full knowledge that if any remedial or
preservation work is required in order to conform the Property to the
requirements of applicable laws and regulations, Purchaser agrees to assume such
sole responsibility upon the Closing.

9



--------------------------------------------------------------------------------



 



Further, to the extent that Seller has provided to Purchaser information from
any inspection, engineering or environmental reports concerning the Property,
Seller makes no representations or warranties with respect to the accuracy or
completeness, methodology of preparation or otherwise concerning the contents of
such reports. Purchaser agrees and acknowledges that it has relied and shall
rely solely upon the results of Purchaser’s own inspections or other information
obtained or otherwise available to Purchaser, rather than any information that
may have been provided by Seller to Purchaser.
     10. PURCHASER’S CONDITIONS PRECEDENT. At the option of Purchaser, the
obligations of Purchaser under this Agreement are contingent and conditional
upon any one or more of the following, the failure of any of which shall, at the
request of Purchaser and as its sole remedy, render this Agreement null and void
(except for any obligations that expressly survive the termination of this
Agreement and/or the Closing):
          (a) During the period commencing on the Effective Date and ending at
5:00 p.m. (E.S.T.) on the thirtieth (30th) day after the Effective Date (the
“Inspection Period”), subject to the terms and conditions of Section 15(a)
below, Purchaser shall have the right to conduct a Phase I Site Assessment of
the Property (the “Phase I Report”). If Purchaser determines in its reasonable
discretion that the Phase I Report indicates a violation of an Environmental Law
or other material issue, Purchaser may terminate this Agreement by notifying
Seller in writing prior to the expiration of the Inspection Period, in which
event the Earnest Money shall be returned to Purchaser, and neither party shall
have any rights or obligations under this Agreement (other than any obligations
which that expressly survive the termination of this Agreement). Purchaser’s
failure to terminate this Agreement prior to the expiration of the Inspection
Period shall be deemed a waiver by Purchaser of its right to terminate this
Agreement pursuant to this Section 10(a).
          (b) Seller shall have duly performed in all material respects each and
every covenant and agreement to be performed by Purchaser pursuant to this
Agreement and Seller’s representations, warranties and covenants shall be true
and correct in all material respects as of the Closing Date.
          (c) The Title Insurer shall be prepared to issue an TLTA Owner’s Title
Insurance Policy (or marked commitment therefor) insuring fee simple title to
the Premises in Purchaser in the amount of the Purchase Price subject only to
the Permitted Exceptions.
          (d) Seller shall have delivered to Purchaser, at or before Closing, an
estoppel certificate from Dynapac under the Dynapac Lease in a form reasonably
approved by Purchaser’s lender.
     11. SELLER’S CONDITIONS PRECEDENT. At the option of Seller, the obligations
of Seller under this Agreement are contingent and conditional upon any one or
more of the following, the failure of which shall, at the request of Seller,
render this Agreement null and void:
          (a) Purchaser shall have duly performed in all material respects each
and every covenant and agreement to be performed by Purchaser pursuant to this
Agreement and

10



--------------------------------------------------------------------------------



 




Purchaser’s representations, warranties and covenants shall be true and correct
in all material respects as of the Closing Date.
          (b) With respect to the Master Lease, Purchaser will have delivered to
Seller subordination, nondisturbance and attornment agreements (collectively,
the “SNDAs”) from Purchaser’s lender, if any, in a form mutually acceptable to
Seller and Purchaser’s lenders.
     12. CONTINGENCY.
          Seller and Purchaser hereby acknowledge and agree that Seller’s
obligation to sell the Property to Purchaser in accordance with the terms of
this Agreement, and Purchaser’s corresponding obligation to purchase the
Property from Seller in accordance with the terms of this Agreement, is
expressly contingent upon the prior closing on the sale by Purchaser of all of
the following properties (collectively, the “Additional Properties”): (i) those
certain tracts of real estate commonly known as 2299 Busse Road, Elk Grove
Village, Cook County Illinois and 1717 Arthur Avenue, Elk Grove Village, Cook
County, Illinois, and (iii) that certain tract of real estate commonly known as
300 East Touhy Road, Des Plaines, Cook County, Illinois.
     13. BROKERAGE.
          Each party represents and warrants to the other party that it has
dealt with no broker or finder in connection with this transaction. Each party
indemnifies and holds the other party harmless from and against any and all
other claims of all brokers and finders claiming by, through or under said party
and in any way related to the sale and purchase of the Property pursuant to this
Agreement, including, without limitation, attorneys fees incurred by the other
party in connection with such claims. The obligations of the parties under this
Section 13 shall survive the termination of this Agreement and the Closing.
     14. DEFAULTS AND REMEDIES
          (a) Notwithstanding anything to the contrary contained in this
Agreement, if after Seller defaults under this Agreement, at Purchaser’s option,
Purchaser may elect as its sole remedy (i) to terminate this Agreement,
whereupon this Agreement shall, without further action of the parties, become
null and void and neither party shall have any rights or obligations under this
Agreement with no reduction in the Purchase Price, except for any obligations
that expressly survive the termination of this Agreement and/or the Closing, or
(ii) Purchaser may sue Seller for specific performance of the sale of the
Property in accordance with the terms of this Agreement.
          (b) Notwithstanding anything to the contrary contained in this
Agreement, if Purchaser defaults under this Agreement, the Earnest Money shall
be forfeited to Seller as liquidated damages, which shall be Seller’s sole and
exclusive remedy at law or equity against Purchaser, and neither party shall
have any rights or obligations under this Agreement (other than the Surviving
Obligations). Seller and Purchaser acknowledge and agree that (1) the Earnest
Money is a reasonable estimate of and bears a reasonable relationship to the
damages that would be suffered and costs incurred by Seller as a result of
having withdrawn the Property from sale and the failure of Closing to occur due
to a default of Purchaser under this Agreement; (2) the actual damages suffered
and costs incurred by Seller as a result of such withdrawal and failure to close
due to a default of Purchaser under this Agreement would be extremely difficult

11



--------------------------------------------------------------------------------



 




and impractical to determine; (3) Purchaser seeks to limit its liability under
this Agreement to the amount of the Earnest Money in the event this Agreement is
terminated and the transaction contemplated by this Agreement does not close due
to a default of Purchaser under this Agreement; and (4) the Earnest Money shall
be and constitute valid liquidated damages and not a penalty.
     15. MISCELLANEOUS
          (a) Entry upon Property; Restoration; Indemnity.
               (i) At any time prior to the Closing, Purchaser and its agents or
representatives shall have the right to enter upon the Property upon forty-eight
(48) hours’ prior notice (except as otherwise set forth herein) and during
normal business hours for the purpose of examining, inspecting and testing the
Property; provided that (i) no such entry upon the Property shall interfere with
the operations of Seller’s business on the Property or the rights of tenants,
and (ii) Purchaser furnishes Seller with a certificate of insurance insuring
Seller against loss by reasons of matters set forth in the following sentence.
Purchaser hereby agrees to pay, protect, defend, indemnify and save Seller
harmless against all liabilities, obligations, claims (including mechanic’s lien
claims), damages, penalties, causes of action, judgments, costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses) imposed
upon, incurred by or asserted against Seller involving either bodily injury or
property damage in connection with or arising out of the entry by Purchaser or
its agents or representatives upon the Premises, either prior to or after
execution and delivery of this Agreement and caused by Purchaser’s employees,
agents or independent contractors and the actions of such persons on the
Premises. In the event any part of the Property is or has been damaged or
excavated by Purchaser, its employees, agents or independent contractors,
Purchaser agrees to return the Property to its condition immediately prior to
such damage or excavation. Any inspection of units shall be made during ordinary
business hours upon forty-eight (48) hours’ prior written notice to Seller,
subject to rights under the Leases. Notwithstanding anything contained in this
Agreement to the contrary, Purchaser shall have no right to conduct any Phase II
environmental audit or other intrusive testing on the Property. Purchaser
acknowledges and agrees that except as expressly set forth in Section 10(a)
above, Purchaser shall have no right to terminate this Agreement as a result of
any such inspection.
               (ii) Unless Seller specifically and expressly otherwise agrees in
writing, Purchaser agrees that all information regarding the Property of
whatsoever nature made available to it by Seller or Seller’s agents or
representatives (the “Proprietary Information”) is confidential and shall not be
disclosed by Purchaser to any other person except to those assisting Purchaser
with the transaction, or to Purchaser’s lender, if any, and then only upon
Purchaser making such person aware of this confidentiality restriction and
procuring such person’s agreement to be bound thereby, or to a court of
competent jurisdiction as required by law or court order. In the event the
purchase and sale contemplated hereby fails to close for any reason whatsoever,
Purchaser agrees to return to Seller, or cause to be returned to Seller all
Proprietary Information. Further, Purchaser agrees not to use or allow to be
used any Proprietary Information for any purpose other than to determine whether
to proceed with the contemplated purchase, or if same is consummated, in
connection with the operation of the Property post-Closing or as may be required
by law.

12



--------------------------------------------------------------------------------



 



               (iii) Notwithstanding any provision to the contrary herein,
including, without limitation, any provision stating that this Agreement shall
become null and void, Purchaser’s obligations under this Section 15(a) shall
survive the expiration or termination of this Agreement, and shall survive
Closing.
          (b) Assignment. Neither party hereto shall assign or transfer its
interest in this Agreement except Purchaser may assign or otherwise transfer its
interest under this Agreement in the furtherance of a like-kind exchange under
Section 1031 of the Internal Revenue Code. Notwithstanding anything to the
contrary herein, in no event shall any such assignment hereof relieve the
assignor of its obligations hereunder. Subject to the foregoing, this Agreement
shall inure to the benefit of and shall be binding upon Seller and Purchaser and
their respective successors and assigns. Notwithstanding anything to the
contrary herein, Purchaser, upon written notice provided to Seller at least two
(2) business days prior to the Closing, may cause Seller to convey the Property
to one or more land trusts of which Arthur/Busse and Touhy, together or
individually, are the sole beneficiaries.
          (c) Entire Agreement. This Agreement constitutes the entire agreement
between Seller and Purchaser with respect to the Property and shall not be
modified or amended except in a written document signed by Seller and Purchaser.
Any prior agreement or understanding between Seller and Purchaser concerning the
Property is hereby rendered null and void.
          (d) Time is of the Essence. Time is of the essence of this Agreement.
In the computation of any period of time provided for in this Agreement or by
law, the day of the act or event from which the period of time runs shall be
excluded, and the last day of such period shall be included, unless it is a
Saturday, Sunday, or legal holiday, in which case the period shall be deemed to
run until the end of the next day which is not a Saturday, Sunday or legal
holiday.
          (e) Headings. The headings of this Agreement are for convenience of
reference only and do not in any way limit or amplify the terms and provisions
hereof.
          (f) Construction. The parties acknowledge that each party and its
counsel have reviewed and revised this Agreement, and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendments or exhibits hereto.
          (g) Legal Fees. In the event of a default by either party of its
obligations under this Agreement, the prevailing party in any action or
proceeding in any court in connection therewith (including any action for
specific performance) shall be entitled to recover from such other party its
costs and expenses, including reasonable legal fees and associated court costs.
          (h) Notices. All notices, requests, demands or other communications
required or permitted under this Agreement shall be in writing and shall be
deemed effective when (i) delivered personally or (ii) sent by certified mail,
return receipt requested, postage prepaid, addressed to the intended recipient
at the address specified in this subparagraph, (iii) sent by facsimile
transmission, provided that receipt for such facsimile is verified by the sender
and followed by notice sent in accordance with one of the other means set forth
herein, or (iv)

13



--------------------------------------------------------------------------------



 




deposited into the custody of a recognized overnight courier or delivery service
(such as Federal Express), addressed as follows:

         
 
  If to Seller:   John B. Sanfilippo & Son, Inc.
 
      2299 Busse Road
 
      Elk Grove Village, Illinois 60007
 
      Attention: Mathias Valentine
 
      Fax: 847/593-9608
 
       
 
  With a copy to:   Jenner & Block LLP
 
      One IBM Plaza
 
      330 North Wabash Avenue
 
      Chicago, Illinois 60611
 
      Attention: Donald I. Resnick
 
      Fax: 312/840-7656
 
       
 
  If to Purchaser:   Arthur/Busse Limited Partnership
 
      300 East Touhy Limited Partnership
 
      2299 Busse Road
 
      Elk Grove Village, Illinois 60007
 
      Attention: Jeff Sanfilippo
 
      Fax: 847/593-9608
 
       
 
  With a copy to:   Stahl, Cowen, Crowley, LLC
 
      55 W. Monroe St
 
      Suite 500
 
      Chicago, Illinois 60603
 
      Attn: Lauane C. Addis
 
      Fax: 312/641-6959

               (i) Governing Law. This Agreement shall be governed and
interpreted in accordance with the internal laws of the State of Illinois.
               (j) Counterparts. This Agreement may be executed in any number of
identical counterparts, any or all of which may contain the signatures of fewer
than all of the parties but all of which shall be taken together as a single
instrument.
               (k) Tax-Deferred Exchange. Seller agrees to cooperate with
Purchaser to effectuate a tax deferred like kind exchange (an “Exchange”) with
respect to the acquisition of the Property as part of a so-called tax deferred
exchange (“Purchaser’s Exchange”) pursuant to Section 1031 of the Internal
Revenue Code of 1986, as amended, provided that (i) except as hereinafter set
forth, all costs, fees and expenses attended to such Purchaser’s Exchange shall
be the sole responsibility of Purchaser, except for Seller’s attorneys’ fees,
(ii) the closing shall not be delayed or affected by reason of such Purchaser’s
Exchange nor shall the consummation or accomplishment of the Purchaser’s
Exchange be a condition precedent or condition subsequent to Purchaser’s
obligation under this Agreement, in the event of any such Purchaser’s Exchange
and notwithstanding that in connection with such Purchaser’s Exchange,
Purchaser’s rights to

14



--------------------------------------------------------------------------------



 



acquire the property may be conveyed by Purchaser to an accommodation entity,
all representations, warranties, covenants and agreements of Purchaser pursuant
to this Agreement shall be deemed to be made by Purchaser, shall survive any
conveyance to an accommodation party, shall continue in favor of and in order of
the benefit of Seller and shall be enforceable by Seller against Purchaser, as
though the Property had been conveyed directly by Seller to Purchaser, all in
accordance with the terms of this Agreement, and (v) the Purchaser’s Exchange
shall in no way reduce, abridge or modify any of Purchaser’s obligations or
duties, or any of Seller’s right or remedies hereunder. Seller will have no
liability to Purchaser in the event the Purchaser’s Exchange is not consummated
or in the event Purchaser does not achieve the desired tax treatment.
               (l) No Obligations to Third Parties. Except as otherwise
expressly provided herein, the execution and delivery of this Agreement shall
not be deemed to confer any rights upon, nor obligate any of the parties hereto,
to any person or entity other than the parties hereto.
               (m) Waiver. The waiver or failure to enforce any provision of
this Agreement shall not operate as a waiver of any future breach of any such
provision or any other provision hereof.
               (n) Exhibits. The following exhibits are acknowledged to be
attached to and form a part of this Agreement:

         
 
  Exhibit A   Legal Description of the Land
 
  Exhibit B   Form of Escrow Agreement
 
  Exhibit C   Form of Master Lease
 
  Exhibit D   Form of Special Warranty Deed
 
  Exhibit E   Form of Dynapac Subordination
 
  Exhibit F   Code Violation Notices

     16. REPRESENTATIONS. WARRANTIES AND COVENANTS WITH RESPECT TO THE USA
PATRIOT ACT. All capitalized words and phrases and all defined terms used in the
USA Patriot Act of 2001, 107 Public Law 56 (October 26, 2001) (as amended, the
“Patriot Act”) and in other statutes and all orders, rules and regulations of
the United States government and its various executive departments, agencies and
offices related to the subject matter of the Patriot Act, including, but not
limited to, Executive Order 13224 effective September 24, 2001, are hereinafter
collectively referred to as the “Patriot Rules” and are incorporated into this
paragraph.
               (a) Purchaser hereby represents and warrants to Seller and Seller
hereby represents and warrants to Purchaser that each and every “person” or
“entity” affiliated with the respective party or that has an economic interest
in the respective party or that has or will have an interest in the transaction
contemplated by this Agreement or in any property that is the subject matter of
this Agreement or will participate, in any manner whatsoever, in the purchase of
the Property, is:
                         (i) not a “blocked” person listed in the Annex to
Executive Order Nos. 12947, 13099 and 13224;

15



--------------------------------------------------------------------------------



 



               (ii) in full compliance with the requirements of the Patriot
Rules and all other requirements contained in the rules and regulations of the
Office of Foreign Assets Control, Department of the Treasury (“OFAC”);
               (iii) operated under policies, procedures and practices, if any,
that are in compliance with the Patriot Rules and available to Seller for
Seller’s review and inspection during normal business hours and upon reasonable
prior notice;
               (iv) not in receipt of any notice from the Secretary of State or
the Attorney General of the United States or any other department, agency or
office of the United States claiming a violation or possible violation of the
Patriot Rules;
               (v) not listed as a Specially Designated Terrorist or as a
blocked person on any lists maintained by the OFAC pursuant to the Patriot Rules
or any other list of terrorists or terrorist organizations maintained pursuant
to any of the rules and regulations of the OFAC issued pursuant to the Patriot
Rules or on any other list of terrorists or terrorist organizations maintained
pursuant to the Patriot Rules;
               (vi) not a person who has been determined by competent authority
to be subject to any of the prohibitions contained in the Patriot Rules; and
                    (1) not owned or controlled by or now acting and or will in
the future act for or on behalf of any person or entity named in the Annex or
any other list promulgated under the Patriot Rules or any other person who has
been determined to be subject to the prohibitions contained in the Patriot
Rules.
               (vii) Each party covenants and agrees that in the event it
receives any notice that it or any of its beneficial owners or affiliates or
participants become listed on the Annex or any other list promulgated under the
Patriot Rules or indicted, arraigned, or custodially detained on charges
involving money laundering or predicate crimes to money laundering, the party
receiving the notice shall immediately notify the other and, in such event, this
Agreement shall automatically be deemed terminated, in which event all Earnest
Money shall be returned to Purchaser and the parties shall have no further
rights or obligations under this Agreement, except for all other rights,
liabilities or obligations that survive a termination of this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day,
month and year first written above.

          SELLER:   JOHN B. SANFILIPPO & SON, INC., a Delaware corporation
 
       
 
  By:   /S/ William R. Pokrajac
 
  Name:   William R. Pokrajac
 
  Its:   V. P. of Finance
 
        PURCHASER:   ARTHUR/BUSSE LIMITED PARTNERSHIP, an Illinois limited
partnership
 
       
 
  By:   /S/ Mathias A. Valentine
 
  Name:   Mathias Valentine

 
  Its:   Vice President, Arthur/Busse Properties,     Inc., an Illinois
Corporation, as General Partner
 
            300 EAST TOUHY LIMITED PARTNERSHIP, an Illinois limited partnership
 
       
 
  By:   /S/ Mathias A. Valentine
 
  Name:   Mathias Valentine     Its:   Vice President, Touhy Properties, Inc.,
an Illinois Corporation, as General Partner





--------------------------------------------------------------------------------



 



EXHIBIT A
Legal Description of Land
ALL OF THAT CERTAIN PARCEL OR TRACT OF LAND OUT OF THE TOREBIA HERRERA SURVEY
NO. 68, CITY OF SELMA, GUADALUPE COUNTY, TEXAS; BEING ALL OF LOT 1, BLOCK 1,
MARK INDUSTRIES, A SUBDIVISION AS RECORDED IN VOLUME 4, PAGE 237 OF THE PLAT
RECORDS OF GUADALUPE COUNTY, TEXAS AND A PORTION OF A 102.00-ACRE TRACT AS
CONVEYED TO MARK INDUSTRIES BY DEEDS RECORDED IN VOLUME 627, PAGE 44 OF THE DEED
RECORDS OF GUADALUPE COUNTY, TEXAS AND VOLUME 318, PAGE 152 OF THE DEED RECORDED
OF COMAL COUNTY, TEXAS; AND BEING MORE PARTICULARLY DESCRIBED BY METES AND
BOUNDS AS FOLLOWS:
BEGINNING at a 1/2” iron rod found on the northwest right-of-way line of
Interstate Highway 35 at the most southerly east corner of the above described
Lot 1, said iron rod found also being the most southerly corner of a 3.00-acre
tract as conveyed to Ditch Witch Company of Central Texas, Inc. by deed recorded
in Volume 569, Page 288 of the Deed Records of Guadalupe County, Texas, for the
most southerly east corner and POINT OF BEGINNING of the herein described tract;
THENCE, with the northwest right-of-way line of Interstate Highway 35, the
following two (2) courses:
     1) S 60°19’41” W a distance of 263.22 feet to a concrete right-of-way
monument found at an angle point; and
     2) S 56°54’24” W a distance of 21.51 feet to a 1/2” iron rod set with cap
stamped TERRA FIRMA at the most easterly corner of a 5.789-acre tract for the
most southerly corner of this tract;
THENCE, with the northeast line of said 5.789-acre tract, N 29°25’33” W a
distance of 671.55 feet to a 1/2” iron rod set with cap stamped TERRA FIRMA for
an inside corner of this tract;
THENCE with the northwest line of said 5.789-acre tract along a chain link
fence, S 60°13’17” W a distance of 370.00 feet to a 1/2” iron rod set with cap
stamped TERRA FIRMA at a fence corner post on the northeast line of Lot 3, Block
1, Olympia Business Park, Unit-1, a subdivision as recorded in Volume 4, Page
234 of the Plat Records of Guadalupe County, Texas for an outside corner of this
tract;
THENCE, with the northeast line of said Olympia Business Park, Unit-1, a
1.9513-acre tract as conveyed to Snap-On Tools Corporation by deed recorded in
Volume 713, Page 667 of the Official Records of Guadalupe County, Texas and the
remaining portion of a 88.238-acre tract as conveyed to H.B. Zachry Properties,
Inc. by deed recorded in Volume 482, Page 806 of the Deed Records of Guadalupe
County, Texas along a chain link fence, N 29°31’21” W a distance of 1144.91 feet
to a 1/2” iron rod found at the most easterly corner of Lot 5, Block 1 of
Olympia

Exhibit A



--------------------------------------------------------------------------------



 



Business Park Unit-5, a subdivision as recorded in Volume 5, Page 123-A of the
Plat Records of Guadalupe County, Texas for the most westerly corner of this
tract;
THENCE, with a chain link fence, N 60°10’08” E, pass a point at the most
westerly corner of said Lot 1, Block 1, Mark Industries at 508.88 feet, and
continuing on with the northwest line of said Lot 1, Block 1, Mark Industries
for a total distance of 1371.62 feet to a 1/2” iron rod at the most southerly
corner of a 6.225-acre tract as conveyed to Johanna A. and Alfred A. Wiley by
deed recorded in Volume 204, Page 846 of the Deed Records of Comal County,
Texas;
THENCE, with the northwest line of said Lot 1, Block 1, Mark Industries, the
following two (2) courses:
     1) N 60°22’01” E a distance of 175.16 feet to a 1/2” iron rod set at an
angle point; and
     2) N 60°13’17” E a distance of 179.36 feet to a 1/2” iron rod found for the
most northerly corner of this tract;
     THENCE, with a northeast line of said Lot 1, Block 1, Mark Industries, the
following three (3) courses:
     1) S 29°49’35” E a distance of 562.30 feet to a 1/2” iron rod set at an
angle point;
     2) S 30°04’01” E a distance of 466.93 feet to 1/2” iron rod found at an
angle point; and
     3) S 28°52’38” E a distance of 123.35 feet to a 1/2” iron rod found at the
most northerly corner of a 2.7769-acre tract as conveyed to Jeanne E. and Paul
H. King by deed recorded in Volume 903, Page 969 of the Deed Records of
Guadalupe County, Texas, for the most easterly corner of this tract;
THENCE, with the northwest line of said King 2.7769-acre tract and the northwest
line of a 2.716-acre tract as conveyed to Paul King by deed recorded in Volume
531, Page 510 of the Deed Records of Guadalupe County, Texas along a chain link
fence, S 60°05’20” W a distance of 359.77 feet to a 1/2” iron rod found at the
most westerly corner of said King 2.716-acre tract, said iron rod found also
being the most northerly corner of a 4.954-acre tract as conveyed to Beryl E.
Cudworth by deed recorded in Volume 418, Page 240 of the Deed Records of
Guadalupe County, Texas;
THENCE, with the northwest line of said Cudworth 4.954-acre tract along a chain
link fence, S 60°13’47” W a distance of 323.65 feet to a 1/2” iron rod found at
the most westerly corner of said Cudworth 4.954-acre tract, said iron rod found
also being on the northeast line of a 3.339-acre tract as conveyed to G.R.P.
Properties, Inc. by deed recorded in Volume 712, Page 259 of the Deed Records of
Guadalupe County, Texas, for an outside corner of this tract;

Exhibit A



--------------------------------------------------------------------------------



 



THENCE, with the northeast line of said G.R.P. Properties 3.339-acre tract along
a chain link fence, N 30°05’07” W a distance of 25.03 feet to a 1/2” iron rod
found for an inside corner of this tract;
THENCE, with the northwest line of said G.R.P. Properties, Inc. 3.339-acre tract
along a chain link fence, S 60°10’03” W a distance of 208.99 feet to a 1/2” iron
rod found at the most westerly corner of said G.R.P. Properties, Inc. 3.339-acre
tract, said iron rod found also being the most northerly corner of said Ditch
Witch Company of Central Texas, Inc. 3.00-acre tract;
THENCE, with the northwest line of said Ditch Witch Company of Central Texas,
Inc. 3.00-acre tract along a chain link fence, S 59°22’30” W a distance of
189.55 feet to a 1/2” iron rod set for an inside corner of this tract;
THENCE, with the southwest line of said Ditch Witch Company of Central Texas,
Inc. 3.00-acre tract along a chain link fence, S 29°49’14” E a distance of
685.19 feet to the POINT OF BEGINNING, and containing 49.801 acres of land, more
or less.
Together with an Ingress and Egress Easement as described in the Deeds recorded
in Volume 622, Page 610 and in Volume 627, Page 44 of the Deed Records of
Guadalupe County, Texas.

Exhibit A



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Escrow Agreement
EARNEST MONEY ESCROW AGREEMENT

     
ESCROW NO.                                         
  DATE:                                            , 2006

     1. The accompanying $100,000.00 is deposited with Chicago Title Insurance
Company, as Escrowee, to be delivered by it upon the joint order of the
undersigned or their respective legal representatives or assigns.
     2. Escrowee is hereby expressly authorized to disregard, in its sole
discretion, any and all notices or warnings given by any of the parties hereto,
or by any other person or corporation, but the said Escrowee is hereby expressly
authorized to regard and to comply with and obey any and all orders, judgments
or decrees entered or issued by any court with or without jurisdiction, and in
case the said Escrowee obeys or complies with any such order, judgment or decree
of any court it shall not be liable to any of the parties hereto or any other
person, firm or corporation by reason of such compliance, notwithstanding any
such order, judgment or decree being entered without jurisdiction or being
subsequently reversed, modified, annulled, set aside or vacated. In case of any
suit or proceeding regarding this escrow, to which said Escrowee is or may at
any time become a party, the undersigned jointly and severally agree to pay said
Escrowee upon demand any and all costs, fees and expenses (including attorneys’
fees, whether such attorneys shall be regularly retained or specifically
employed) which it may incur or become liable for on account thereof.
     3. In no case shall the above-mentioned deposits be surrendered except on
an order signed by both of the parties hereto, their respective legal
representatives or assigns, or in obedience of the process or order of court as
aforesaid.
     4. Deposits made pursuant to these instructions may be invested on behalf
of any party or parties thereto in an interest-bearing savings account or
short-term U.S. Treasury bills or similar cash equivalents, provided, that any
direction to Escrowee for such investment shall be expressed in writing, and
also provided that you are in receipt of the taxpayer’s identification number
and investment forms as required. Earnings arising from the investment of funds
deposited hereunder, less the cost of making such investment, shall be paid to
or for the account of Purchaser at such time as the funds deposited hereunder
are surrendered by Escrowee in accordance with the terms of this Agreement.
Escrowee will, upon request, furnish information concerning its procedures and
fee schedules for investment.
     5. Except as to deposits of funds for which Escrowee has received express
written direction concerning investment or other handling, the parties hereto
agree that the Escrowee shall be under no duty to invest or reinvest any
deposits at any time held by it hereunder; and, further, that Escrowee may
commingle such deposits with other deposits or with its own funds in the manner
provided for under applicable law. Provided, however, nothing herein shall
diminish Escrowee’s obligation to apply the full amount of the deposits in
accordance with the terms of this Agreement.

Exhibit B - 1



--------------------------------------------------------------------------------



 



     6. In the event the Escrowee is requested to invest deposits hereunder,
Escrowee is not to be held responsible for any loss of principal or interest
which may be incurred as a result of making the investments or redeeming said
investment for the purposes of these escrow instructions, unless Escrowee shall
act in a negligent manner.
     7. Escrow fee of $___ is to be charged one-half to Seller and one-half to
Purchaser.
     8. All notices, requests, demands or other communications required or
permitted under this Agreement shall be in writing and delivered personally or
by facsimile transmission, or by overnight courier (such as Federal Express),
addressed as follows:

         
 
  If to Seller:   John B. Sanfilippo & Son, Inc.
 
      2299 Busse Road
 
      Elk Grove Village, Illinois 60007
 
      Attention: Jeff Sanfilippo
 
      Fax: 847/593-9608
 
       
 
  With a copy to:   Jenner & Block LLP
 
      One IBM Plaza
 
      330 North Wabash Avenue
 
      Chicago, Illinois 60611
 
      Attention: Donald I. Resnick
 
      Fax: 312/840-7656
 
       
 
  If to Purchaser:   Arthur/Busse Limited Partnership
 
      300 East Touhy Limited Partnership
 
      2299 Busse Road
 
      Elk Grove Village, Illinois 60007
 
      Attention: Matthias Valentine
 
      Fax: 847/593-9608
 
       
 
  With a copy to:   Stahl, Cowen, Crowley, LLC
 
      55 W. Monroe St
 
      Suite 500
 
      Chicago, Illinois 60603
 
      Attn: Lauane C. Addis
 
      Fax: 312/641-6959
 
       
 
  If to Escrow Agent:   First American Title Insurance Company
 
      30 North LaSalle Street
 
      Suite 310
 
      Chicago, Illinois 60602
 
      Attention: John E. Beckstedt, Jr.
 
      Fax: 312/553-0480

Exhibit B - 2



--------------------------------------------------------------------------------



 



All notices given in accordance with the terms hereof shall be deemed given and
received when delivered. Either party hereto may change the address for
receiving notices, requests, demands or other communication by notice sent in
accordance with the terms of this Section.
     9. This Agreement may be executed in any number of identical counterparts,
any or all of which may contain the signatures of fewer than all of the parties
but all of which shall be taken together as a single instrument.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

Exhibit B - 3



--------------------------------------------------------------------------------



 



                  SELLER:    
 
            WITNESSES:   JOHN B. SANFILIPPO & SON, INC., a Delaware corporation
   
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Its:        
 
           
 
                PURCHASER:    
 
            WITNESSES:   ARTHUR/BUSSE LIMITED PARTNERSHIP, an Illinois
limited partnership    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Its:        
 
           
 
            WITNESSES:   300 EAST TOUHY LIMITED PARTNERSHIP, an Illinois
limited partnership    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Its:        
 
           

Accepted and Agreed this ___ day of                                          ,
2006:
First American Title Insurance Company,
as Escrow Agent

         
By:
       
 
       
Name:
       
 
       
Title:
       
 
       

Exhibit B - 4



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Master Lease
[See Attached]

Exhibit C - 1



--------------------------------------------------------------------------------



 



EXHIBIT D
Form of Special Warranty Deed

       
THIS INSTRUMENT PREPARED BY
     
AND:
     
 
     
Donald I. Resnick, Esq.
     
Jenner & Block LLP
     
One IBM Plaza
     
Chicago, Illinois 60611
     
 
     
AFTER RECORDING RETURN TO:
     
 
     
Ted A. Meyers, Esq.
     
Foot, Meyers, Mielke & Flowers, LLC
     
416 South Second Street
     
Geneva, Illinois 60134
     
 
     
 
    Above Space for Recorder’s Use Only

SPECIAL WARRANTY DEED

         
STATE OF TEXAS
  §
§   KNOW ALL MEN BY THESE PRESENTS THAT:
COUNTY OF BEXAR
  §    

JOHN B. SANFILIPPO & SON, INC., a Delaware corporation (whether one or more,
“Grantor”), for and in consideration of the sum of TEN AND NO/100 DOLLARS
($10.00), and other good and valuable consideration paid by
                                      (“                             ”), and
                                               , a[n]
                            (“                  ”) (             and
                           are referred to herein together as “Grantee”), the
receipt and sufficiency of which are hereby acknowledged and confessed, subject
to the exceptions, liens, encumbrances, terms and provisions hereinafter set
forth and described, has GRANTED, BARGAINED, SOLD and CONVEYED, and by these
presents does hereby GRANT, BARGAIN, SELL and CONVEY, unto Grantee, as tenants
in common, all of that certain lot, tract or parcel of land situated in Bexar
County, Texas, and being more particularly described in Exhibit “A”, attached
hereto and incorporated herein by reference for all purposes, together with
(i) any and all improvements located thereon; (ii) any and all appurtenant
easements or rights of way affecting said real property and any of Grantor’s
rights to use same; (iii) all right, title and interest of Grantor, if any, in
and to rights of ingress and egress to and from said real property along with
the rights to use same; (iv) all right title and interest of Grantor, if any, in
and to all mineral rights and interests relating to said real property (present
and reversionary); (v) all right, title and interest of Grantor, if any, in and
to the present or future use of wastewater, wastewater capacity, drainage, water
or other utility facilities to the extent same pertain to or benefit said real
property or the improvements located thereon; and (vi) all right, title and
interest of Grantor, if any, in and to (a) any and all roads, streets, alleys
and ways (open or proposed) affecting, crossing, fronting or bounding said real
property, (b) any and all

Exhibit D - 1



--------------------------------------------------------------------------------



 



strips, gores or pieces of property abutting, bounding or which are adjacent or
contiguous to said real property (whether owned or claimed by deed, limitations
or otherwise), (c) any and all air rights relating to said real property, and
(d) any and all reversionary interests in and to said real property (hereinafter
collectively referred to as “Property”); it being expressly understood and
agreed that              ’s and                     ’s undivided ownership in
the Property is hereby allocated as follows: (i) 50% to
                                         and (ii) 50% to
                            .
     This conveyance is made subject and subordinate to the encumbrances and
exceptions (“Permitted Exceptions”) described in Exhibit “B” attached hereto and
incorporated herein by reference for all purposes.
     TO HAVE AND TO HOLD the Property, subject to the Permitted Exceptions as
aforesaid, unto Grantee, as tenants in common, and Grantee’s successors and
assigns, forever; and Grantor does hereby bind Grantor, and Grantor’s successors
and assigns, to WARRANT and FOREVER DEFEND, all and singular, the Property,
subject to the Permitted Exceptions unto Grantee, and Grantee’s successors and
assigns, against every person whomsoever lawfully claiming or to claim the same
or any part thereof by, through or under Grantor, but not otherwise.
     Grantee, by its acceptance hereof, does hereby assume and agree to pay any
and all ad valorem taxes and special assessments pertaining to the Property for
calendar year 200___ and subsequent years, there having been a proration of ad
valorem taxes for the current calendar year between Grantor and Grantee.

                  GRANTEE’S ADDRESS FOR TAX NOTICES:    
 
                     
 
                     
 
                     
 
  Attention:        
 
           

[the remainder of this page intentionally left blank]

Exhibit D - 2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Special Warranty Deed
as of this ___ day of ___, 200___.

              GRANTOR:   JOHN B. SANFILIPPO & SON, INC., a Delaware corporation
   
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Its:        
 
           

             
STATE OF ILLINOIS
    )      
 
    )   SS.   
COUNTY OF _______________
    )      

I,                                                             , a notary public
in and for said County, in the State aforesaid, DO HEREBY CERTIFY that
                                        , personally known to me to be
                                         of John B. Sanfilippo & Son, Inc., a
Delaware corporation, and personally known to me to be the same person whose
name is subscribed to the foregoing instrument, appeared before me this day in
person and acknowledged that he signed and delivered the said instrument as
                                         of said corporation, as his free and
voluntary act and as the free and voluntary act and deed of said corporation,
for the uses and purposes therein set forth.
     GIVEN under my hand and official seal this                      day of
                                        , 200___.

     
 
  My Commission Expires:                                               
Notary Public
   

{SEAL}

Exhibit D - 3



--------------------------------------------------------------------------------



 



Exhibit A To Exhibit D
Legal Description

Exhibit D - 4



--------------------------------------------------------------------------------



 



Exhibit B To Exhibit D
Permitted Exceptions

Exhibit D - 5



--------------------------------------------------------------------------------



 



EXHIBIT E
Form of Dynapac Subordination
ASSIGNMENT AND ASSUMPTION AND CONTRACTUAL SUBORDINATION OF DYNAPAC LEASE
          THIS ASSIGNMENT AND ASSUMPTION AND CONTRACTUAL SUBORDINATION OF
DYNAPAC LEASE (this “Agreement”) is made and entered into as of this
                     day of                                         , 2006 by
and among JOHN B. SANFILIPPO & SON, INC., a Delaware corporation (“JBSS”), and
ARTHUR/BUSSE LIMITED PARTNERSHIP, an Illinois limited partnership
(“Arthur/Busse”), and 300 EAST TOUHY LIMITED PARTNERSHIP, an Illinois limited
partnership (“Touhy” and together with Arthur/Busse, the “Partnerships”).
WITNESSETH:
          A. JBSS and the Partnerships are parties to that certain Agreement for
Purchase of Real Estate and Related Property dated as of
                                        , 2006 (the “Purchase Agreement”),
relating to the sale and purchase of certain real estate located in Selma, Texas
(the “Property”) and other property.
          B. JBSS is lessor under that certain Industrial/Warehouse Lease
Agreement effective as of April 15, 1996, as amended, modified and renewed from
time to time, with Dynapac USA Inc. (“Dynapac”), pursuant to which Assignor
leases a portion of the Property to Dynapac (as so amended, modified, and
renewed, the “Dynapac Lease”).
          C. Pursuant to said Purchase Agreement, JBSS and the Partnerships
entered into a Master Lease of the Property (the “Master Lease”).
          D. The Master Lease includes and encompasses the premises currently
leased by JBSS to Dynapac under the Dynapac Lease.
          E. The Purchase Agreement provides that in the event JBSS is unable to
obtain Dynapac’s consent to treating its lease as a sublease with JBSS, then
JBSS shall assign the Dynapac Lease to the Partnerships and the parties will
agree to a contractual subordination of the Dynapac Lease to the Master Lease.
          F. The parties to this Agreement intend that for all purposes as
between themselves that the Dynapac Lease shall be subordinate to the Master
Lease and treated as a sublease from JBSS to Dynapac.
          NOW, THEREFORE, in consideration of the foregoing premises and the
respective representations, warranties, agreements, covenants and conditions
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, JBSS and the Partnerships hereby
agree as follows:

Exhibit E - 1



--------------------------------------------------------------------------------



 



          1. Capitalized Terms. Unless otherwise defined in this Agreement, all
capitalized terms used in this Agreement shall have the meanings ascribed to
them in the Purchase Agreement.
          2. Assignment. As of the date hereof (the “Effective Date”), subject
to the terms of this Agreement, JBSS does hereby sell, assign, transfer, convey
and deliver unto the Partnerships, its successors and assigns, all of its right,
title and interest in, to and under the Dynapac Lease.
          3. Assumption. As of the Effective Date, subject to the terms of this
Agreement, the Partnerships hereby accept such assignment of the Lease and
agrees to be bound by, and to keep, observe and perform, the terms, covenants
and conditions of the Dynapac Lease.
          4. Contractual Subordination. During the term of the Master Lease,
despite the assignment and assumption of the Dynapac Lease as provided in
Sections 2 and 3 above, the parties agree that JBSS hereby contractually
assumes:

  a.   All rights of the landlord under the Dynapac Lease (including, without
limitation, the right to collect and receive for its own account all rents and
other sums due under said Dynapac Lease, to enforce all obligations of Dynapac
under the Dynapac Lease, and to pursue all remedies available to the landlord
thereunder in the event of a default by Dynapac); and     b.   All obligations
of the landlord under the Dynapac Lease (including, without limitation, all
obligations existing prior to the purchase of the Property by the Partnerships).

          5. Cooperation by the Partnerships. The Partnerships hereby agree to
cooperate with and assist JBSS in enforcing the Dynapac Lease, including,
without limitation enforcing all obligations of Dynapac under the Dynapac Lease,
exercising any rights and obligations of landlord under the Dyanpac Lease, and
implementing all decisions made by JBSS with respect to the Dynapac Lease,
provided, however, that the Partnerships shall not be required to incur any
costs or expenses in connection therewith.
          6. Indemnification of the Partnerships. Except to the extent arising
out of the negligence or willful misconduct of the Partnerships or their
directors, officers, members, partners, shareholders, affiliates, employees,
successors or assigns, JBSS shall indemnify, defend and hold harmless the
Partnerships and its directors, officers, members, partners, shareholders,
affiliates, agents, employees, successors and assigns from and against any and
all loss, damage, cost, liability, expense, claim, suits, or proceedings
(including, without limitation, reasonable attorneys’ fees, paralegal fees and
costs) attributable to any obligations and liabilities that arise or accrue
under the Dynapac Lease prior to the expiration or earlier termination of the
Master Lease, whether occurring prior to or after the Effective Date.
          7. Further Assurances. Each party hereto, on behalf of itself and its
successors and assigns, agrees to do, execute, acknowledge and deliver, or to
cause to be done, executed, acknowledged and delivered, all such further acts,
deeds, assignments, transfers,

Exhibit E - 2



--------------------------------------------------------------------------------



 




conveyances, powers of attorney and assurances that may be reasonably requested
by the other party hereto to more fully complete and perform the transactions
contemplated by this Agreement.
          8. Successor and Assigns. This Agreement and the terms, covenants,
provisions and conditions hereof shall be binding upon, and shall inure to the
benefit of, the respective heirs, successors and assigns of the parties hereto.
          9. Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior and contemporaneous agreements and understandings, oral
or written, relating to said subject matter.
          10. Modification. This Agreement may not be amended or modified in any
manner except by a written agreement executed by each of the parties hereto.
          11. Waiver. Neither party hereto shall be deemed to have waived any
right, power or privilege under this Agreement unless such waiver shall have
been expressed in a written instrument signed by the waiving party. The failure
of any party hereto to enforce any provision of this Agreement shall in no way
be construed as a waiver of such provision or a right of such party to
thereafter enforce such provision or any other provision of this Agreement.
          12. Governing Law. This Agreement and the respective rights and
obligations of the parties hereto shall be governed by and construed in
accordance with the internal laws of the State of Illinois, without regard to
its conflicts of laws provisions.
          13. Construction of Agreement. This Agreement shall not be construed
more strictly against one party than against the other, merely by virtue of the
fact that it may have been prepared primarily by counsel for one of the parties,
it being recognized that both Assignor and Assignee have contributed
substantially and materially to the preparation of this Agreement.
          14. Severability. If any provision of this Agreement is held to be
invalid or unenforceable, then, to the extent that such invalidity or
unenforceability shall not deprive either party of any material benefit intended
to be provided by this Agreement, the remaining provisions of this Agreement
shall remain in full force and effect and shall be binding upon the parties
hereto.
          15. Captions. The captions of this Agreement are for convenience of
reference only and do not in any way limit or amplify the terms hereof.
          16. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which shall together constitute one and the same agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

Exhibit E - 3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment and
Assumption and Contractual Subordination of Dynapac Lease to be executed as of
the day and year first above written.

             
 
  JBSS:        
 
                JOHN B. SANFILIPPO & SON, INC., a Delaware corporation    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Its:        
 
           
 
                PARTNERSHIPS:    
 
        ,            
 
  a[n]        
 
           
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Its:        
 
           
 
        ,            
 
  a[n]        
 
        '  
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Its:        
 
           

Exhibit E - 4



--------------------------------------------------------------------------------



 



EXHIBIT F
Schedule of Code Violations
None.

Exhibit F - 1